             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                      Plaintiff,          )
                                          )
               -vs-                        )         No. CR-14-123-C
                                          )
PAULA KLUDING,                            )
                                          )
                      Defendant.          )


                        AMENDED ORDER OF FORFEITURE
                           OF SUBSTITUTE PROPERTY

       The United States, pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, and Title 21, United States Code, Section 853(p), has moved to substitute

property of defendant to satisfy, in part, the money judgment entered against the defendant.

[Doc. 104]. Having reviewed the United States’ motion and attached exhibits, the Court

finds as follows.

       On January 14, 2015, the Court entered a preliminary order of forfeiture in the

nature of a money judgment in favor of the United States in the amount of $2,519,813.33,

which represented the value of the proceeds of the offense for which the defendant was

convicted.

       The money judgment, however, has not been satisfied. The Court finds that,

because of the acts or omissions of the defendant, the proceeds of the offense are no longer

available for forfeiture for one or more of the reasons set forth in Title 21, United States

Code, Section 853(p).
                                               -1-
      As a result, pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure and

Title 21, United States Code, Section 853(p), the United States is entitled to an order

forfeiting other property of the defendant as a substitute for the unavailable property ordered

forfeited. Accordingly, it is hereby ORDERED that all right, title and interest of Defendant

Paula Kluding in the real property located at 335742 E Highway 62, McCloud, Oklahoma,

74851; Parcel No. 0000-18-12N-03E-4-002-00, the real property located at E Highway 62,

McLoud, Oklahoma, 74851; Parcel No. 0000-18-12N-03E-3-001-00, the real property

located at E Highway 62, McLoud, Oklahoma, 74851; Parcel No. 0000-18-12N-03E-4-001-

00, and the real property located at W Highway 62, McLoud, Oklahoma, 74851; Parcel No.

9295-00-000-001-0-000-00, are hereby forfeited to the United States.

       It is further ORDERED that the United States Marshal shall seize and retain the

property ordered forfeited hereunder and shall take any other steps deemed warranted to

preserve its availability for forfeiture pending the conclusion of any third-party proceedings

which may be conducted in this matter pursuant to Rule 32.2 of the Federal Rules of

Criminal Procedure and Title 21, United States Code, Section 853(n).

       The United States shall, promptly after the seizure of said property, initiate

proceedings necessary to protect any third-party interests in the substitute property, pursuant

to and in accordance with Rule 32.2(e) of the Federal Rules of Criminal Procedure and Title

21, United States Code, Section 853(n), prior to requesting entry of a final order of forfeiture

with respect thereto.

       Pursuant to 21 U.S.C. § 853(n), the United States shall publish or post notice of this

Order and notice of the intent to dispose of the property in such manner as the Attorney

                                              -2-
General may direct and notice that any person, other than the defendant, having or claiming

a legal interest in the above-listed property must file a petition with the Court within thirty

days of the final publication of notice or of receipt of actual notice, whichever is earlier.

       The United States may also, to the extent practicable, provide direct written notice

to any person known to have alleged an interest in property that is the subject of this Order

as a substitute for published notice as to those persons so notified.

       This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner’s alleged interest in the property, shall be signed by the petitioner

under penalty of perjury, and shall set forth the nature and extent of the petitioner’s right,

title, or interest in each of the forfeited properties and any additional facts supporting the

petitioner’s claim and the relief sought.

       Any hearing on a petition shall, to the extent practicable and consistent with the

interests of justice, be held within thirty days of the filing of the petition. The Court may

consolidate the hearing on a petition with any other hearings requested on any other

petitions filed by any person other than the defendant named above. Petitioners have a right

at the hearing to testify and present evidence and witnesses on their own behalf and cross-

examine witnesses who appear at the hearing. The United States may present evidence and

witnesses in rebuttal and in defense of its claim to the property and cross- examine

witnesses who appear at the hearing. In addition to testimony and evidence presented at the

hearing, the Court shall consider the relevant portions of the record of the criminal case.

       If, after the hearing, the Court determines that a petitioner has established by a

preponderance of the evidence that: (a) the petitioner has a legal right, title or interest in
                                              -3-
the property, and such right, title or interest renders this Order invalid in whole or in part

because the right, title or interest was vested in the petitioner rather than the defendant or

was superior to any right, title, or interest of the defendant at the time of the commission of

the acts which gave rise to the forfeiture of the property; or (b) the petitioner is a bona fide

purchaser for value of the right, title, or interest in the property and was at the time of

purchase reasonably without cause to believe that the property was subject to forfeiture; the

Court shall amend this order in accordance with its determination.

          It is further ORDERED that upon adjudication of all third-party interests, this Court

will enter a Final Order of Forfeiture pursuant to Title 21, United States Code, Section

853(n) in which all interests will be addressed. If no claims are filed within thirty days of

the final publication or receipt of actual notice, whichever is earlier, then, pursuant to Title

21, United States Code, Section 853(n)(7), the United States will move for a final order of

forfeiture, and the United States Marshal shall dispose of the property forfeited according

to law.

      DATED this 2nd day of April, 2020.




                                               -4-
